These causes are before this court on motions by appellee to dismiss the appeals filed herein from orders of the Public Utilities Commission. The notice of appeal in each case was not filed within 60 days from the date of the entry of the final order of the commission dismissing the complaint but was filed within 60 days from the entry of the order overruling an application for rehearing.
Section 547, General Code, provides that "no proceeding to reverse, vacate or modify a final order of the commission shall be deemed commenced unless the notice of appeal is filed within sixty days after the entry of the final order complained of upon the journal of the commission."
The "final order," as the term is used in that section is, in each of the instant cases, the order dismissing the complaint, against which the application for rehearing is directed, and is not the order overruling the application for rehearing.
The appeals not having been perfected within the time required by statute, the motions to dismiss the appeals are sustained.Conway, Jr., et al., Recrs., v. Public Utilities Commission,133 Ohio St. 530, 14 N.E.2d 929.
Appeals dismissed.
WEYGANDT, C.J., MATTHIAS, HART and TURNER, JJ., concur.
ZIMMERMAN, J., not participating. *Page 23